      Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 1 of 9



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


NORTH AMERICAN BUTTERFLY                 §
ASSOCIATION d/b/d THE                    §
NATIONAL BUTTERFLY CENTER,               §
AND MARIANNA TREVINO                     §
       Plaintiffs                        §
                                         §
                                         §                   CASE NO. 7:19-cv-00411
VS.                                      §
                                         §
                                         §
NEUHAUS & SONS, LLC, BRIAN               §
KOLFAGE, AND WE BUILD THE                §
WALL INC. et al                          §
     Defendants                          §

   DEFENDANTS FISHER INDUSTRIES and FISHER SAND AND GRAVEL CO.’S
                        MOTION TO DISMISS
                       AND ORIGINAL ANSWER


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW FISHER INDUSTRIES and FISHER SAND AND GRAVEL CO.,

Defendants in the above-entitled and numbered cause, and in response to Plaintiffs’ First

Amended Petition file this Motion to Dismiss and Original Answer and would respectfully

show this court as follows:


                                             I.

          First Defense – Motion to Dismiss 12(b)(6) as to all Plaintiffs for
            Failure to State a Claim Upon Which Relief Can Be Granted




                                             1
     Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 2 of 9



        Defendants would show that the Plaintiffs’ First Amended Petition fails to state a

claim upon which relief can be granted. Accordingly, the Plaintiffs’ actions against these

Defendants should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.    With respect to the specific claims asserted by Plaintiffs against these

Defendants, Defendants would show that Plaintiffs have failed to state a claim as follows:


   A.      Nuisance.    Plaintiffs have failed to state a claim based on common law

           nuisance.   Namely, Plaintiffs have failed to allege any facts showing that

           Defendants caused any interference with Plaintiff’s property or that Plaintiff

           suffered any legal injury to Plaintiff’s property. Further, the USIBWC, a federal

           agency, claims jurisdiction of construction projects in the flood plain of the Rio

           Grande River, and as such, Plaintiffs’ claims in this regard are preempted by

           Federal law or treaty. Finally, Plaintiff Marianna Trevino Wright does not own

           any of property at issue in this case and, therefore, cannot make out a claim

           for nuisance related to a property.

   B.      Violation of Texas Water Code.         A claim under the Texas Water Code is not

           a claim upon which relief can be granted in this case. Plaintiffs have not alleged

           that Defendants diverted any water onto Plaintiff’s property, or that it caused

           any damage to Plaintiff’s property, rather they claim only that it is possible that

           water could be diverted onto Plaintiff’s property. A potential possible future

           claim does not state a present claim upon which relief can be granted. Further,

           plaintiff has not alleged any damages arising from a violation of the Texas

           Water Code. Finally, the USIBWC, a federal agency, claims jurisdiction of

           construction projects in the flood plain of the Rio Grande River, and as such,


                                              2
 Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 3 of 9



     Plaintiffs’ claims in this regard are preempted by Federal law or treaty. Finally,

     Plaintiff Marianna Trevino Wright does not own any of the property identified in

     this case and, therefore, cannot make out a claim for violations of the Texas

     Water Code related to a property.

C.   Defamation & Business Disparagement. Plaintiffs have failed to state a

     claim upon which relief can be granted because Plaintiffs do not allege that

     these Defendants made or published any defamatory statements. Further,

     Plaintiffs do not allege any damages resulting from any alleged defamatory

     statements. In addition, Plaintiffs claims should be dismissed pursuant to the

     Texas Citizens Participation Act (TCPA). TEXAS CIV. PRAC. & REM. CODE, §

     27.001 et seq. and Defendants should have and recover attorney’s fees and

     costs. Finally, with respect to Plaintiff Wright, none of the statements identified

     in Plaintiffs’ Petition mention Plaintiff Wright or are directed at her personally,

     so she has failed to state a claim upon which relief can be granted.

D.   No Possible Fact of Damages. Plaintiffs have failed to state a claim upon

     which relief can be granted because there can be no presumption that

     damages will ever occur. Damages which are remote and speculative are not

     recoverable.   The factual uncertainty of the occurrence of any damages

     whatsoever defeats recovery. For that reason, Plaintiffs are unable to re-plead

     in order to defeat a motion to dismiss.

E.   No Possible Set of Facts. There is no set of facts that Plaintiffs could plead

     which would state a claim against these Defendants. Damages must be the

     result of a party’s wrong doing. A party cannot be charged with wrongdoing



                                        3
        Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 4 of 9



            when the conduct of that party would be approved by the United States

            International Border USIBWC which has the exclusive responsibility of decision

            for permitting this activity.

                                                   III.


                      THIRD DEFENSE – DEFENDANTS’ ORIGINAL ANSWER


         In specific response to the allegations contained in Plaintiffs’ First Amended

Petition and Application for Injunctive Relief, Defendants respectfully respond as follows:


   1.       The allegations of Paragraph One are incapable of being admitted or denied.

   2.       Defendants lack the information to admit or deny the allegations contained in

            Paragraph 2 of Plaintiffs First Amended Petition.

   3.       Defendants lack information to admit or deny the allegations contained in

            Paragraph 3 of Plaintiffs’ First Amended Petition.

   4.       The allegations contained in Paragraph 4 of Plaintiffs’ First Amended Petition

            are admitted.

   5.       The allegations contained in Paragraph 5 of Plaintiffs’ First Amended Petition

            are denied.

   6.       The allegations contained in Paragraph 6 of Plaintiffs’ First Amended Petition

            are denied.

   7.       The allegations contained in Paragraph 7 of Plaintiffs’ First Amended Petition

            are admitted.

   8.       The allegations contained in Paragraph 8 of Plaintiff’s First Amended Petition

            are denied to the extent that Fisher Industries is not a legal entity and is not a


                                               4
     Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 5 of 9



         subsidiary of any other company, but rather is a trade name for Fisher Sand

         and Gravel Co.

9.       The allegations of Paragraph 9 are denied to the extent that state court

         jurisdiction is appropriate in this matter, or that state court rules apply to this

         matter.

10.      The allegations of Paragraph 10 are denied with respect to reference to state

         court jurisdiction.

11.      The allegations of Paragraph 11 are denied to the extent that any damages are

         recoverable by Plaintiffs against these Defendants.

12.      The allegations of Paragraph 12 of Plaintiffs’ First Amended Petition are

         admitted.

13.      The allegations of Paragraph 13 of Plaintiffs’ First Amended Petition are

         admitted to the extent that Neuhaus owns property in the general area in

         question, but the remaining allegations are denied.

14.      The allegations of Paragraph 14 of Plaintiffs’ First Amended Petition are

         denied.

15.      The allegations of Paragraph 15 of Plaintiffs’ First Amended Petition are

         denied.

16.      The allegations of Paragraph 16 of Plaintiffs’ First Amended Petition are

         denied.

17.      The allegations of Paragraph 17 of Plaintiffs’ First Amended Petition are

         denied.




                                            5
 Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 6 of 9



18.   The allegations of Paragraph 18 of Plaintiffs’ First Amended Petition are

      denied.

19.   The allegations of Paragraph 19 of Plaintiffs’ First Amended Petition are

      denied.

20.   The allegations of Paragraph 20 of Plaintiffs’ First Amended Petition are

      denied.

21.   The allegations of Paragraph 21 of Plaintiffs’ First Amended Petition are

      denied.

22.   The allegations of Paragraph 22 of Plaintiffs’ First Amended Petition are

      denied.

23.   The allegations of Paragraph 23 of Plaintiffs’ First Amended Petition are

      denied.

24.   The allegations of Paragraph 24 of Plaintiffs’ First Amended Petition are

      denied.

25.   The allegations of Paragraph 25 of Plaintiffs’ First Amended Petition are

      denied.

26.   The allegations of Paragraph 26 of Plaintiffs’ First Amended Petition are

      denied.

27.   The allegations of Paragraph 27 of Plaintiffs’ First Amended Petition are

      denied.

28.   The allegations of Paragraph 28 of Plaintiffs’ First Amended Petition are

      denied.




                                     6
     Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 7 of 9



   29.     The allegations of Paragraph 29 of Plaintiffs’ First Amended Petition are

            denied.

   30.     The allegations of Paragraph 30 of Plaintiffs’ First Amended Petition are

            denied.

   31.     The allegations of Paragraph 31 of Plaintiffs’ First Amended Petition are

            denied.

   32.     The allegations of Paragraph 32 of Plaintiffs’ First Amended Petition are

            denied.

   33.     The allegations of Paragraph 33 of Plaintiffs’ First Amended Petition are

            denied.

   34.     The allegations of Paragraph 34 of Plaintiffs’ First Amended Petition are

            denied.

   35.     The allegations of Paragraph 35 of Plaintiffs’ First Amended Petition are

            denied.

   36.     The allegations of Paragraph 36 of Plaintiffs’ First Amended Petition are denied

            to the extent that it argues that a temporary restraining order I s appropriate in

            this case.

   37.     The allegations of Paragraph 37 are not capable of being admitted or denied .

   38.     The allegations of Paragraph 38 are not applicable given the removal of this

            case to Federal Court.


         Incorporating the foregoing denials and admissions, the remainder of the

allegations contained within Plaintiffs First Amended Petition, including prayer to the




                                               7
     Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 8 of 9



Court do not require an admission or denial, but are denied to the extent that damages

are sought.


                                             III.


                          THIRD DEFENSE – AFFIRMATIVE DEFENSES


         1. In further answer to Plaintiffs’ claims, these Defendants would show that the

            complained of statements at issue in this matter were not made by any of the

            Fisher Defendants’ or their employees, agents or representatives, and as such

            Defendant have no legal responsibility for the statements made by others not

            under their control.


         WHEREFORE, PREMISES CONSIDERED, Defendants request that Plaintiffs

prayer for equitable relief, including injunctive relief, for damages and for all other relief

be denied and that Defendants have judgment in their favor including attorney’s fees and

costs.




                                                    /s/ Mark J. Courtois
                                                    MARK J. COURTOIS
                                                    Texas Bar No. 04897650
                                                    Email: mjcourtois@ffllp.com
                                                    Direct: 713-620-7226

                                                    FUNDERBURK FUNDERBURK COURTOIS, LLP
                                                    2777 Allen Parkway, Suite 1000
                                                    Houston, Texas 77019
                                                    (713) 526-1801
                                                    (713) 526-2708 - FAX



                                              8
     Case 7:19-cv-00411 Document 20 Filed on 01/07/20 in TXSD Page 9 of 9



                                                  Attorneys for FISHER INDUSTRIES and
                                                  FISHER SAND AND GRAVEL CO.




                              CERTIFICATE OF SERVICE



       I, MARK J. COURTOIS, hereby certify that a true and correct copy of the foregoing
instrument has been forwarded to all known Filing Users AND has been accomplished by
Notice of Electronic Filing pursuant to Local Administrative Procedure 9(a) on this, the 7th
day of January, 2020.



                                                 /s/ Mark J. Courtois
                                                 MARK J. COURTOIS




                                             9
